Title: From Thomas Jefferson to Robert Smith, 31 May 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Sir
                     
                     Monticello May 31. 08.
                  
                  I return you Capt. Truxton’s letter. the only difficulty in the case is to concieve how such anachronisms could have taken place as to dates so recent and easily to be ascertained. if you will be so good as to address a letter either directly to mr Patterson, or through the Secretary of state, the errors will be rectified. it will not I suppose be necessary to make a new die. that would be serious, and not to be undertaken without consideration.    I return you your letter to Waterhouse, with a printed paper I recieved from him, lest he should not have sent you one. the more I know of the effects of that appointment, the more I am satisfied with it. proposing to leave this within a week or little more, I have desired the postmaster at Washington to retain future letters as I shall be there about the last of the next week. I salute you with great affection & respect.
                  
                     Th: Jefferson
                     
                  
               